                                                                                                                         Log
                                                                                                                          og ID
                                                                                                                              D
      6:20-cv-00152-RAW Document 2-1 Filed in ED/OK on 05/26/20 Page 1 of 1
ca
 artterr Cou
10
100
 00 S Wa
 00S
          ount
300)) 223-6
30
300   223-6
      22
            nty She
         ashi
          s ngt
          sh ng
              gto
                 heri
              gton
              g
         3-6014
            01
            014
                on
                   riff
                   riff
                   ri
                 n Ar
                     ffs
                       s Off
                   Ardmo
                   Ardmo
                          ffic
                     dmore,
                     dm re,
                        rre
                             ice
                             ic
                             ice
                          e, OK
                             OK 73
                                7340
                                7340
                                  401
                                                         97 93
                                                         975
                                                         97593
                                                             93
                                                                          RADIO LOG
                                                                          RADIO LOG                                      Log
                                                                                                                          og T
                                                                                                                             Tiime
                                                                                                                               ime
                                                                                                                                me
                                                                                                                           07/04/
                                                                                                                           07
                                                                                                                           07/ 04/201
                                                                                                                               04/ 2019
                                                                                                                                   20
                                                                                                                                   201 9 23
                                                                                                                                          3:49
                                                                                                                                            49


TA
TA
TAL
 ALLLER
    LER
    LE
     ER DE
        D E TA
            TAI
            TAI
             AIL
Agency
Age
 gency
    cy                                                         Call Di
                                                               Cal
                                                               Ca   Dispo
                                                                       sposit
                                                                       sp sition
                                                                          si
                                                                          sit ion
                                                                              io
                                                                               on                                         Prior
                                                                                                                          Priori
                                                                                                                          Pr
                                                                                                                          Pri ority
                                                                                                                              ori
                                                                                                                               rity
                                                                                                                                  ty
 WIL
 WILSON
 WIL
 WI
  I SON
     SO
      ON PO
      O  P O LICE
         POLIC
             LIC
               C E DE
                   DEPAR
                    E PARTME
                      PARTME
                      PAR
                      PA  TM
                           ME
                           M E NT
                               NT                               Ass
                                                                As
                                                                 ssig
                                                                 ss ign
                                                                    igned
                                                                      ned
                                                                        ed Ca
                                                                            allll                                            0

Ini
 n tia
 nitiall Ca
         Call
         Call
            ll Type
               Ty
                ype
                  pe                                           Fin
                                                                in
                                                                 nal
                                                                  a Ca
                                                                     Call
                                                                       ll Ty
                                                                       ll  y pe
                                                                             pe                                           Vehicl
                                                                                                                          Ve
                                                                                                                          Veh ic
                                                                                                                              icl
                                                                                                                               c e Ta
                                                                                                                                   Tagg
  SUSPIC
  SUS P IOUS
      PI
      PIC IO
          IOU
           OUS PE
               PERSO
                E RSO
                  RSONN

Incide
In
Inc
 nccid
    ide
    ide
     dent
     dent
        nt Lo
            ocat
              ca
              c at
                ation
                   on
 ADA AN
     ANDD 1S
          1ST
           ST WI
              W I LSO
              WILSOSON
                   SO N

Inc
 nciide
 nc id
     dent
        nt Re
           R e po
           Repor
               por t                                           Ac
                                                               Acc
                                                                ccide
                                                                  cident
                                                                   ide
                                                                    dent
                                                                       nt Re
                                                                          Repor
                                                                             po t
  YE - 20
  YES  2019-
          19-
          19
          19-006
           9-00651
           9- 006
               06
                651
                  51                                            NO
                                                                 O

Caller
Ca
Cal ler
    le
     er Na
        Name
        Name                                                   Cal
                                                               Cal
                                                               Ca
                                                                a ler
                                                                   err Ph
                                                                       Phone
                                                                          one
                                                                           ne
                                                                            e
  UNK
   NKNOW
   NK NOW
       OWN,
       OW
        WN JO
            O HNN
              HNNA
              HN
               NNA
               NN                                               (580)
                                                                (58
                                                                 580)
                                                                    0) 66
                                                                       668-0
                                                                          8-0
                                                                           -0
                                                                            0693
                                                                              69

Ca
Cal
 a ler
    le
     err Lo
          ocat
            cation
            ca io
               ion
                on
                o n
  ,OK
   OK
    K

Not
No
 ote / Co
 ot    C o mme
           mment
           mm  nt
               nt
  RP AD
     ADVIS
      D VIS
        VISED
            E OF
            ED O F A MA
                     MALE
                        L E SU
                        LE  S UBJE
                              U BJE
                                BJECT
                                BJ  C T SC
                                    CT  SCREA
                                         CREA
                                           RE
                                            EAMIN
                                              MING
                                              MIN G AN
                                                    A N D RU
                                                    AND   R U NNI
                                                              NN NG
                                                                  G DO
                                                                    DOWN
                                                                     OWN
                                                                       WN TH
                                                                           H E RO
                                                                               ROAD
                                                                                  AD
                                                                                  AD


) FF
)F
)FFIC
)FF
  F ICE
     IC
      CE
      C E R AS
        ER  A S SIG
            ASSIG
                S IG
                   G NED
                      ED

Offi
Off ce
  fi er / Un
           nitt            Badg
                           Ba dge
                              dg e Call
                                   Ca
                                    allll Tim
                                            me                    Arri
                                                                  Arri
                                                                  Arrive
                                                                      ve Tim
                                                                      ve   me                Comp
                                                                                             Comp
                                                                                             Comple
                                                                                                 lete
                                                                                                 le
                                                                                                  ete
                                                                                                   ted
                                                                                                     d Tim
                                                                                                        ime
                                                                                                         me N o t e
TA
TAY
TAYLOR
 AYLOR
    OR
     R, JO
         OSSH
           SHU
            HU
            H A            W2
                           W2           07
                                        07/
                                         7//04/
                                         7  04/201
                                            04  20
                                                201
                                                2019
                                                 019 23
                                                 01   3:52
                                                        :5
                                                         52
                                                         5 2      07
                                                                  07/
                                                                   7 04/
                                                                      04
                                                                       4 201
                                                                         2019
                                                                         20 19 2
                                                                               233:5
                                                                                  ::56
                                                                                    56
                                                                                    56       07
                                                                                             07
                                                                                             07/
                                                                                              7/
                                                                                              7/05/
                                                                                                 05/
                                                                                                 05/201
                                                                                                  5//2019
                                                                                                     2019 04
                                                                                                     201
                                                                                                     20   04:23
                                                                                                          04:23
                                                                                                             :2
                                                                                                              23
                                                                                                              23

DINGMA
DIN
 INGMA
    GMAN,
     MAN,                  W4
                           W4           07/
                                        07
                                         7//04/
                                         7 /04/
                                            04
                                            04/201
                                             4/201
                                                2019
                                                20 9 23:57
                                                     23:57
                                                     23 57        07/04/
                                                                  07
                                                                  07/ 04 2019
                                                                      04/ 2019 23
                                                                          201
                                                                          20   23:59
                                                                                  :59
                                                                                   59        07/05/
                                                                                             07
                                                                                             07/ 05/
                                                                                                 05/201
                                                                                                  5/201
                                                                                                  5  2019
                                                                                                     20 9 05
                                                                                                          05:05
                                                                                                          05:05
                                                                                                             05
                                                                                                             05
BR NDON
BRA NDO
     DON
DUNN BR
DUNN,
DUN   BRAND
       R AN
         A ND ON
         AND  ON           H60
                            60
                             06         07/
                                        07
                                         7/05/201
                                         7  05/
                                             5/201
                                                20
                                                2 01
                                                  0 19 00
                                                       00:02
                                                        0:02
                                                          0
                                                          02      07/05/
                                                                  07
                                                                  07/ 05 201
                                                                      05/ 20
                                                                           0 9 00
                                                                               00:11
                                                                               00:11
                                                                                  :1
                                                                                   11
                                                                                   11        07/05/
                                                                                             07
                                                                                             07/
                                                                                              7/05/
                                                                                                 05
                                                                                                  5//201
                                                                                                  5 /20
                                                                                                     2019
                                                                                                     201 90
                                                                                                          011:07
                                                                                                              07
                                                                                                              07
DUGGAN
DUG GAN,, DA
    GAN   DAVID
            VIID
            VID
            V  D           CCO3
                           CCO
                            CO
                             O3         07
                                        07/
                                         7//05/
                                         7  05
                                            05/201
                                             5/20
                                                2019
                                                201 9 00
                                                      00:04
                                                         :04
                                                          04      07/05/
                                                                  07
                                                                  07/ 05/201
                                                                      05
                                                                      05/ 20 9 00
                                                                          20
                                                                          2019
                                                                          201  00:09
                                                                                  :0
                                                                                  :09
                                                                                   09        07/05/
                                                                                             07
                                                                                             07/ 05/
                                                                                                 05
                                                                                                  5//201
                                                                                                  5
                                                                                                  5/201
                                                                                                     20199 04
                                                                                                           04:13
                                                                                                           04:13
                                                                                                              13
                                                                                                               3
MITCHE
MITCHE
MIT CH
     HELL
     HE LL BI
        LL, B I LLY
                 LY
                  Y        CCO
                           CCO8
                            CO
                             O8         07
                                        07/
                                        07/05/
                                         7/05/
                                         7/ 5/201
                                               20 9 00:10
                                               201
                                               20   00
                                                     0:1
                                                       :10
                                                        10
                                                         0        07/05/
                                                                  07
                                                                  07/ 05
                                                                       5/201
                                                                         20
                                                                         201
                                                                          0 9 00
                                                                              00:31
                                                                                 :
                                                                                 :3
                                                                                 :31         07 05
                                                                                             07/ 05/
                                                                                                  5/201
                                                                                                  5  2019
                                                                                                     20
                                                                                                      019 04
                                                                                                          04:23
                                                                                                             23
TUCKER
TUC
 UCKER
    KER,
     ER, ST
         STERL
            E RL ING
            ERL
            ER    NG       CC14
                           CC1 4        07/
                                         7//05/
                                            05/201
                                                2019
                                                20
                                                201
                                                 019 00
                                                     00:10
                                                     00:10
                                                        :1
                                                         100      07/05/
                                                                  07
                                                                  07/ 05/201
                                                                      05/
                                                                      05  2019 00
                                                                          201  00:31
                                                                                  :31
                                                                                   31
                                                                                   31        07/05/
                                                                                             07/05/
                                                                                             07/ 05
                                                                                                  5//201
                                                                                                  5  20
                                                                                                     2019
                                                                                                      019 04
                                                                                                          04:23
                                                                                                             23
                                                                                                              3
BRYANT
BRYANT, CH
   ANT  CHRIS
           RIS             CC
                           CC0
                            C001        07/
                                        07
                                         7//05/
                                         7 /05/
                                            05/201
                                                2019
                                                201
                                                20  9 00
                                                      00:19
                                                       0:19
                                                         19
                                                          9       07/
                                                                  07/05/
                                                                   7/05/
                                                                      05 201
                                                                         20
                                                                          019 00
                                                                              00:41
                                                                                 :41
                                                                                 :4
                                                                                  4          07
                                                                                             07/
                                                                                              7 05/
                                                                                                 05
                                                                                                  5/201
                                                                                                  5 2019 0
                                                                                                    20   044 :23
                                                                                                              23
                                                                                                               3
HA
HANDKE
HAN
  ANDKE,
  A DKEKE TO
          TOMMY
           O MMY
               Y           CO0
                           CO02
                            O02         07/
                                         7//05/
                                         7  05/201
                                                20
                                                201
                                                 01
                                                 0 19 00
                                                      00:2
                                                         :21
                                                          21                                 07 05
                                                                                             07/ 05/
                                                                                                  5//20
                                                                                                  5  2019
                                                                                                     201
                                                                                                      019 04
                                                                                                          04:23
                                                                                                             23
                                                                                                              3
(GUS)
(G
(GU S)
    S)


OFF
OF
OFFICE
OFF
 FFICER
   ICE
   IC
    CER RE
    CE  REQUE
           QUE
           QU
            UESTE
               ST
               S
               STED
                 TED
                 TE

Offi
Offfiice
      cer
       er / Unit
            Unitt
            Un              Ba
                             adg e Re
                               dge Requ
                                      ques
                                      qu estt
                                         es                          Requ
                                                                     Req es
                                                                       questt Tim
                                                                               ime
                                                                               ime              No
                                                                                                 ote
                                                                                                   e
TAY
 AYLOR
 AY LOR
     OR
      R, JO
          O SHU
            S HU
            SHH A          W2
                           W2            NO
                                         NOL
                                          O                          07/
                                                                     07/
                                                                     07
                                                                     07/04/
                                                                      7/04/
                                                                         04
                                                                         04
                                                                          4/201
                                                                            2019
                                                                            201
                                                                            20
                                                                             01
                                                                             0 19 23
                                                                                  23:55
                                                                                     55
                                                                                      5         OU
                                                                                                OUT
                                                                                                 UT W
                                                                                                 UT WIITH
                                                                                                       TH TH
                                                                                                           H E SU
                                                                                                               SUB
                                                                                                               SUBJE
                                                                                                                  BJE
                                                                                                                    ECCT
                                                                                                                       T
TAYLOR
TAY LOR
    LOR,
     OR
      R JO
         O SHU
           S HUA
           SH  A            W2
                             2           NO
                                         NOL                         07 04
                                                                     07/ 04/201
                                                                         04/
                                                                          4 201
                                                                             0199 23
                                                                                  23:57
                                                                                   3:57
                                                                                     57
                                                                                      7         TAS
                                                                                                TASER
                                                                                                 ASER
                                                                                                    R DE
                                                                                                      DEPLO
                                                                                                         PLOYED
                                                                                                            YED,, RE
                                                                                                            YE
                                                                                                            YED   REQUE
                                                                                                                     QUEST
                                                                                                                     QU
                                                                                                                     QUE ST
                                                                                                                         S T W4 TO LO
                                                                                                                                    OCAT
                                                                                                                                      CATION
                                                                                                                                      CA ION
                                                                                                                                          ON
                                                                                                                                           N
DIIN
DINNGMA
     MAN,BRAN
     MA N,B
        N,B
          BRRAN
             ANDON
             ANDON
                DO
                 ON        W4
                           W4            NO
                                         NOL                         07/
                                                                     07/
                                                                     07
                                                                      7 04/
                                                                         4//2019
                                                                            20
                                                                            201
                                                                             019 23:59
                                                                                 23
                                                                                 2 3 :59
                                                                                      59
                                                                                       9        10-
                                                                                                10
                                                                                                 0-97
                                                                                                 0- 97 2ND
                                                                                                       2N TA
                                                                                                           A SER D
                                                                                                                 DEEPLOYED
                                                                                                                    PLO
                                                                                                                     LO
                                                                                                                      OYED
                                                                                                                        YED
                                                                                                                        YE
TAYLOR
TAY
 AYLOR
    OR
     R, JO
         O SH
           SHU
            HU A           W2
                           W2            NO
                                         NOL
                                          O                          07
                                                                     07/
                                                                      7/05/
                                                                         05 201
                                                                         05/
                                                                         05  20
                                                                              01
                                                                              0 19
                                                                                 9 00
                                                                                   00:04
                                                                                      :04
                                                                                       04
                                                                                       0 4      3RD
                                                                                                 R TA
                                                                                                 RD  TASER
                                                                                                      A SER
                                                                                                        S ER DEPLO
                                                                                                             DE
                                                                                                              EPLO
                                                                                                                PLOYED
                                                                                                                PL  YED,
                                                                                                                    YED
                                                                                                                      D, ST
                                                                                                                         S T ILL
                                                                                                                         STILLL L CO
                                                                                                                              LL   OMBA
                                                                                                                                     MBATIV
                                                                                                                                     MB TIV
                                                                                                                                        TI
                                                                                                                                        T IVE,
                                                                                                                                            E, RE
                                                                                                                                               REQUE
                                                                                                                                                  QUESTI
                                                                                                                                                  QUE
                                                                                                                                                   U ST
                                                                                                                                                      ST NG
                                                                                                                                                      STI
                                                                                                ADD
                                                                                                ADDITI
                                                                                                 DDITI
                                                                                                    IT
                                                                                                     TIIONA
                                                                                                     T  ONAL
                                                                                                        ON  L UN
                                                                                                               N ITS
                                                                                                                  TS
DUGGAN
DUG
 U GAN,
 UG GA
    GAN
     AN, DA
     AN  D AVID
            V ID
               D            CCO
                             CO3
                             CO 3        10-15
                                         10-
                                         10  5                       07 05/
                                                                     07/ 05/201
                                                                         05/201
                                                                            20 9 00
                                                                                 0 0 :12
                                                                                      12
                                                                                       2        NEC
                                                                                                 EC
                                                                                                  CK RE
                                                                                                     RESSTR
                                                                                                         TR
                                                                                                          RAIN
                                                                                                            AINT
                                                                                                              NT A
                                                                                                                 APP PL
                                                                                                                     P LI
                                                                                                                     PLI
                                                                                                                       L I ED
                                                                                                                           ED;
                                                                                                                            D ; 10
                                                                                                                                 0 -15
                                                                                                                                   -1
                                                                                                                                    155X
                                                                                                                                       X11 MA
                                                                                                                                            A LE
                                                                                                                                               E
TAYLOR
TAY LOR
     OR,
     OR
      R JO
         O SHU
           SHUA
           SH  A           W2            START
                                         STA RT A ME
                                             RT   MEDIC
                                                     DIIC
                                                     DIC             07/05/
                                                                     07
                                                                     07/
                                                                      7/05
                                                                         05/201
                                                                         05/ 2019
                                                                             20 9 00
                                                                                  00:15
                                                                                  00:15
                                                                                     15
                                                                                      5         MA
                                                                                                MAL
                                                                                                 ALE
                                                                                                   E SU
                                                                                                     SUBBJE
                                                                                                          E CT NO
                                                                                                          ECT  NOTT BR
                                                                                                                    BREAT
                                                                                                                       EATHIN
                                                                                                                       EA
                                                                                                                       EAT HIIN
                                                                                                                           HING
                                                                                                                           HINN G NO
                                                                                                                                   OW
DUGGAN
DUG
  GGAN
    GAN,
     A , DA
          AV
           VI D
           VID              CCO3
                            CCO 3        NO
                                         NOL                         07/05/
                                                                     07
                                                                     07/ 05
                                                                         05/
                                                                          5/201
                                                                             2019
                                                                             20
                                                                             201 9 00
                                                                                   0 0:15
                                                                                      :15
                                                                                       15
                                                                                       15       NARCAN
                                                                                                NAR
                                                                                                 A CAN WA
                                                                                                 AR     A S AD
                                                                                                            A D MINIST
                                                                                                                M IN IST
                                                                                                                MIN   S T ERE
                                                                                                                      STERE
                                                                                                                      ST  ER
                                                                                                                           RE D
                                                                                                                           RED
DINGMA
DI
DIN GMAN,B
     MAN,B
       N,BRAN
         BRAN
           RANDON
              DO
              DON
               ON          W4
                           W4            NO
                                         NOL                         07/05/201
                                                                     07
                                                                     07/ 05//201
                                                                         05
                                                                         05/ 20
                                                                              0 9 00
                                                                              01  0 0 :19
                                                                                  00:1919
                                                                                        9       CPR
                                                                                                 PR
                                                                                                  R IN
                                                                                                     N PR
                                                                                                       P R OCE
                                                                                                           OC
                                                                                                           OCESS
                                                                                                            CE SS
DUGGAN
DUG GAN,, DAV
    GAN   DA
           AV ID
               D           CCO3
                           CCO
                            CO3          NO
                                         NOL                         07
                                                                     07/
                                                                      7/05/
                                                                         0 201
                                                                             19 00
                                                                                00:25
                                                                                00:25
                                                                                   25
                                                                                    5           SOAS
                                                                                                SOA
                                                                                                 OAS IS 1
                                                                                                        100 -97
                                                                                                             97
TAY
 AY
  YLO
    LOR
     OR
     O R, JO
           OSSHU
              HU
              H A          W2            NOL
                                         NO
                                         NOL                         07/05/201
                                                                     07/
                                                                     07  05//201
                                                                             2019
                                                                             20  9 00
                                                                                   00:33
                                                                                   00:33
                                                                                      33
                                                                                       3        P0
                                                                                                P08
                                                                                                 088278
                                                                                                    278064
                                                                                                     78064
                                                                                                        0642 /// LA
                                                                                                        06        AKEY
                                                                                                                    KEY,
                                                                                                                     EY JA
                                                                                                                         A RE
                                                                                                                           RED
                                                                                                                            E D WA
                                                                                                                                WAYNE
                                                                                                                                  YNE;; DO
                                                                                                                                  YNE    OBB:: 12-12
                                                                                                                                               12
                                                                                                                                                2-12
                                                                                                                                                  -1
                                                                                                                                                   12
                                                                                                                                                   12-90
                                                                                                                                                     2-90
                                                                                                                                                       90
                                                                                                                                                       9
DIN
 INGMA
    GMAN,B
    GMA
     MAN,B
        N,BRAN
           RANDON
           RAN DON
                ON         W4             10-
                                          10
                                           0--12
                                           0 -12
                                               2                     07/05/
                                                                     07
                                                                     07/ 05
                                                                         05/
                                                                          5 201
                                                                             2019
                                                                                9 00
                                                                                  00:46
                                                                                  00:46
                                                                                     46
                                                                                      6         10-
                                                                                                10
                                                                                                 0--14/
                                                                                                 0  14/10-
                                                                                                        10-
                                                                                                        10
                                                                                                         0 12
                                                                                                         0- 2 W/
                                                                                                              W / SO
                                                                                                                  SOAS
                                                                                                                    AS TO
                                                                                                                    AS  OFFIIEAL
                                                                                                                             EA
                                                                                                                              ALDTO
                                                                                                                                 DTON
                                                                                                                                 DT
                                                                                                                                 DTO
                                                                                                                                  TON ME RCY
                                                                                                                                          CY
TUCKER
TU
TUC KER,ST
    KER STERL
        ST ER ING
           ERL NG
                G           CC14
                            CC1
                             C14         10
                                         10-12
                                         10-
                                          0-12
                                             2                       07/05/
                                                                     07/ 05
                                                                         0
                                                                         05/
                                                                           5//201
                                                                              2019
                                                                              20  90
                                                                                   011:13
                                                                                       13
                                                                                        3       10-
                                                                                                10
                                                                                                1 0-12 W/
                                                                                                       W/ W2
                                                                                                           2 TO
                                                                                                              O WI
                                                                                                                WILSO
                                                                                                                   SON PD
                                                                                                                   SON PD
TUC
TU
 UCKER
    ER ST
    ER,ST
       S ERL
          ER
          E R ING
               NG
                G           CC1
                            CC
                             C14         NO
                                         NOL
                                          OL
                                          O L                        07/05/201
                                                                     07/ 05/201
                                                                         05/ 20
                                                                             2019
                                                                              0 9 01
                                                                              01  0 1 :14
                                                                                       14
                                                                                        4       10
                                                                                                10-
                                                                                                 0--97
                                                                                                 0  97 A
                                                                                                       AT
                                                                                                        TWWIILSO
                                                                                                             LSON
                                                                                                              SON PD
                                                                                                                  PD
DINGMA
DI
DIN GMA
    GMAN,B
     MAN,B
        N,BRAN
           RANDON
           RAN DO
               DON         W
                           W4            NO
                                         NOL                         07 05/
                                                                     07/ 05/201
                                                                          5/
                                                                          5 201
                                                                             2019
                                                                                9 01
                                                                                  01:16
                                                                                  01:16
                                                                                     16
                                                                                      6         REQ
                                                                                                 EQUES
                                                                                                    UEST
                                                                                                    UES T C8
                                                                                                           8 OR C1
                                                                                                                C 1 4 TO
                                                                                                                       O 10
                                                                                                                         10-21
                                                                                                                            -2
                                                                                                                            -21
                                                                                                                             21 HI
                                                                                                                             2  HIM
                                                                                                                                HIM
M CHE
MI
MIT HE
    HELL,
     ELL
       LL BI
          B I LLY
               LY
                Y           CCO
                             CO8
                             CO8         10
                                         10-
                                          0 12
                                             12                      07/
                                                                     07
                                                                     07/
                                                                      7 05/
                                                                         05//201
                                                                             2019
                                                                             20  9 01
                                                                                   01:2
                                                                                   01:21
                                                                                      21
                                                                                      21        10-
                                                                                                10
                                                                                                 0-12
                                                                                                    2 W/
                                                                                                      W/ C3
                                                                                                          3 TO
                                                                                                            T O ARDMO
                                                                                                                AR
                                                                                                                 R DMO
                                                                                                                     MO RE
                                                                                                                     MORE
                                                                                                                        R E E.
                                                                                                                            E R.
                                                                                                                               R F
                                                                                                                                 FOO R A B L OOD
                                                                                                                                             OO
                                                                                                                                              O D DR
                                                                                                                                                   R AW
                                                                                                                                                      W (C8
                                                                                                                                                        (C
                                                                                                                                                         C8
                                                                                                VE
                                                                                                VEH
                                                                                                 EHICL
                                                                                                 EHICL
                                                                                                    IC
                                                                                                     CLE ST
                                                                                                     CL  STILL
                                                                                                            IL
                                                                                                             LL ON
                                                                                                             LL O N SC
                                                                                                                    SCENE
                                                                                                                       ENE))
                                                                                                                       EN
                                                                                                                       ENE
MITCHE
MI
MIT CHELL,
    CHE LL
         L BI
           B I LLY
                LY
                 Y         CCO8
                           CCO 8         NO
                                         NOL
                                          O                          07 05/
                                                                     07/ 05/201
                                                                         05
                                                                         05/201
                                                                            20199 02
                                                                                  02:01
                                                                                     :01
                                                                                      01        10
                                                                                                10-
                                                                                                 0-97 AR
                                                                                                 0-   ARDMO
                                                                                                         DMORE
                                                                                                         DMO
                                                                                                          MORE E.
                                                                                                               E R.
                                                                                                                  R
DIIIN
D
DIN NGMA
      GM
       MAN,B
       MAAN,B
          N BRAN
            BRAN
              RANDON
                 DO
                 D
                 DON
                   O
                   ON      W4
                           W 4           NOL
                                         NO
                                         NOL
                                          O                          07
                                                                     07/
                                                                      7 05/
                                                                         05//201
                                                                         05/201
                                                                             20 9 02
                                                                                  02:26
                                                                                     :26
                                                                                      26
                                                                                       6        10-
                                                                                                10
                                                                                                 0--8 F
                                                                                                 0    FROM
                                                                                                        ROM HE
                                                                                                        RO
                                                                                                        ROM  E ALD
                                                                                                               A LD TON
                                                                                                               ALDTON
                                                                                                               AL   TO
                                                                                                                     O N ME
                                                                                                                         M E RCY
                                                                                                                         MERCYCY EN
                                                                                                                                 ENROU
                                                                                                                                  N RO
                                                                                                                                    ROU
                                                                                                                                     OUTTE
                                                                                                                                         E TO
                                                                                                                                            O WI
                                                                                                                                              W I LSO
                                                                                                                                                   SO
                                                                                                                                                   S O N PD
                                                                                                                                                         PD
DUGGAN
DUG GAN, DA
    GAN   AVID
           VII D            CC
                            CCO
                             CO3
                             CO3         NO
                                         NOL                         07 05/
                                                                     07/ 05/201
                                                                         05 20 9 03
                                                                            201  03:09
                                                                                    :09
                                                                                     09
                                                                                      9         10-
                                                                                                10
                                                                                                 0--8
                                                                                                 0  8 FROM
                                                                                                      FROM
                                                                                                       RO ARR DMO
                                                                                                              DMORE
                                                                                                                  R E.
                                                                                                                  RE E R.
                                                                                                                       R.;
                                                                                                                       R . BA
                                                                                                                           B ACK
                                                                                                                             A CK EN
                                                                                                                                  ENRO
                                                                                                                                     RO
                                                                                                                                     RO
                                                                                                                                      OU
                                                                                                                                      OUTE
                                                                                                                                        UTE
                                                                                                                                          E TO W
                                                                                                                                               WIILSO
                                                                                                                                                 ILSON
                                                                                                                                                  LS
                                                                                                                                                  LSO
                                                                                                                                                   SON TO
                                                                                                                                                        O
                                                                                                C8
                                                                                                C8'
                                                                                                 8'S VE
                                                                                                      VEHIC
                                                                                                        HICLE
                                                                                                        HIC
                                                                                                         ICLE
                                                                                                            E
DIIN
DIN
D  NGMA
   NGMA
     GM
      MAN,B
      MAAN,B
         N,B
         N,BRAN
           BRAN
             RANDON
                DO
                DON
                 ON        W4
                           W4            NOL
                                         NO
                                         N O                         07/
                                                                     07
                                                                      7/05/
                                                                      7  05//20
                                                                             2019 03
                                                                             2019
                                                                             201  03:38
                                                                                     38
                                                                                      8         EN
                                                                                                ENR
                                                                                                ENROUT
                                                                                                 NROUT
                                                                                                 NR OUTE
                                                                                                    OU
                                                                                                     UTE TO
                                                                                                          O AR
                                                                                                            A R DMO
                                                                                                                 MORE
                                                                                                                 MO RE
                                                                                                                    R E ME
                                                                                                                        M E RC
                                                                                                                        MERCY
                                                                                                                            RCY
                                                                                                                             CY
MITCHE
MIT CHELL,
    CHE LL,
        LL
        L L B
            BII LLY
                 LY
                  Y         CCO8
                            CCO
                             CO8         NO
                                         NOL                         07/05/
                                                                     07
                                                                     07/ 05/201
                                                                         05/ 20
                                                                             201
                                                                             2019
                                                                              019 04
                                                                                  04:23
                                                                                   4 :23
                                                                                      23
                                                                                       3        AL
                                                                                                A
                                                                                                ALL
                                                                                                  LL
                                                                                                   L UN
                                                                                                      N ITS
                                                                                                        IT
                                                                                                         TSS BA
                                                                                                             BACK
                                                                                                               A CK
                                                                                                                  K 10
                                                                                                                    10-8
                                                                                                                    10-8;
                                                                                                                       -8;
                                                                                                                        8 EN
                                                                                                                           ENROU
                                                                                                                             RO TE
                                                                                                                             ROU E TO
                                                                                                                                    O LG
                                                                                                                                       G PD
                                                                                                                                          D TO
                                                                                                                                             OPPIICK
                                                                                                                                                  CK UP
                                                                                                                                                      P
                                                                                                STATEM
                                                                                                STA
                                                                                                  TATEM
                                                                                                     TEMENT
                                                                                                     TE
                                                                                                      EMENT
                                                                                                         ENNT
                                                                                                           N T
DIN
D IIN
    NGMA
    NGM
      GMA
      GMAN,B
       MA
        AN,B
          ,BRAN
             ANDON
             ANDON
                DO
                 ON
                 O N       W4
                            4            NOL
                                         NO
                                         N O                         07/
                                                                     07/05/
                                                                     07
                                                                      7/05/
                                                                         05/201
                                                                            2019 05
                                                                            20   05
                                                                                  5:05
                                                                                    :05
                                                                                     05
                                                                                      5         BA
                                                                                                BAC
                                                                                                 AC
                                                                                                 A CK
                                                                                                   CK 1 0
                                                                                                        0--8
                                                                                                        0-88 FROM
                                                                                                             FR
                                                                                                              R OM
                                                                                                                OM M
                                                                                                                   MEE RCY
                                                                                                                        CY
                                                                                                                         Y




                                                                                                                                                            Exhibit 1
